             Case 1:19-cv-02097-KPF Document 33 Filed 10/25/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------   X
MICHELLE LUGONES, TRICIA RIZZI, MARCUS                            :
SIEZING, CLAUDIA VASSALLO, DENISE                                 :   Civil Case No.: 19-cv-02097
ALVARADO, MINOEE MODI, ISABELLE GRAY,                             :
KARINE SEWELL, and SONJA ROMANO,                                  :
Plaintiffs, on behalf of themselves and as proposed               :   DECLARATION OF JEANNE
class representatives of a Class of similarly situated            :   CHRISTENSEN IN
individuals, and                                                  :   OPPOSITION TO
                                                                  :   DEFENDANTS’ MOTION TO
ANNE FLOURNOY,                                                    :   DISMISS UNDER RULE
 Plaintiff and member of the putative Class,                      :   12(b)(2)
                                                                  :
                  v.                                              :
                                                                  :
PETE AND GERRY’S ORGANICS, LLC and                                :
NELLIE’S FREE RANGE EGGS,                                         :
                                                                  :
                                       Defendants.                :
---------------------------------------------------------------   X

        I, Jeanne Christensen, hereby state as follows:

        1.        I am a partner at Wigdor LLP and attorney of record for Plaintiffs in this action. I

respectfully submit this declaration in opposition to Defendants’ motion to dismiss for lack of

personal jurisdiction under Fed. R. Civ. P. 12(b)(2). I have personal knowledge of the facts herein.

        2.        According to a press release published on March 31, 2016, Defendants appointed

the New York City-based advertising agency Figliulo & Partners (“F&P”) that same day as their

“creative agency of record (AOR)” to “service Pete and Gerry’s full family of brands including

Pete and Gerry's Organic, Nellie’s Free Range, and Carol’s Heirloom and Pasture Raised.” A true

and correct copy of this publication is attached as Exhibit 1.

        3.        Defendants’ CEO, Jesse Laflamme, is quoted in this press release as stating that,

“[w]ith the help of F&P, we will be able to communicate the benefits of humane, ethical eggs

produced on small family farms to consumers across the country.” Id.
             Case 1:19-cv-02097-KPF Document 33 Filed 10/25/19 Page 2 of 3




       4.       The press release also states that Defendants are “committed to producing fresh,

organic eggs from humanely raised hens . . . by partnering with small, independent farm partners

and not by simply adding more and bigger ‘barns’ as the factory egg producers have done.” Id.

The press release further states that “[t]he appointment of F&P supports [Defendants’] goals to be

the national brand leader in premium eggs for both organic and non-organic consumers.” Id.

       5.       The press release also states that “[t]he agency’s first work is anticipated to launch

later this year across a variety of mediums, including TV, print, out-of-home, video, digital, social

and mobile.” Id.

       6.       According to the F&P website, “Pete and Gerry’s works with [F&P] to promote its

category-leading egg brands: Pete and Gerry’s Organic Eggs and Nellie’s Free Range Eggs. We

began our relationship 4 years ago by identifying a One Story for each brand to give each its own

differentiated positioning for growth. As AOR, we lead all strategy, creative, and production for

the brands, from consumer-facing campaigns to social activations, as well as the design,

development, and maintenance of their websites.” A true and correct copy of the relevant portion

of the F&P website, last visited on October 14, 2019, is attached as Exhibit 2.

       7.       According to the F&P website, the F&P agency is located at 628 Broadway, New

York, NY, 10012. No other locations or offices are listed on the F&P website. A true and correct

copy of the relevant portion of the F&P website, last visited on October 14, 2019, is attached as

Exhibit 3.

       8.       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my knowledge and belief.




                                                  2
         Case 1:19-cv-02097-KPF Document 33 Filed 10/25/19 Page 3 of 3




Dated: October 25, 2019
       New York, New York
                                          ___________________________
                                              Jeanne M. Christensen




                                      3
